U.S. Department of Justice
Federal Bureau of Prisons

OPI: HSD
NUMBER: 6080.01
DATE: May 27, 1994
SUBJECT: Autopsies

1. PURPOSE AND SCOPE. To prescribe the decision-making
authority of Bureau personnel to order autopsies.
An autopsy examination is ordinarily done in the interest of
practicing a high standard of medicine. For example, the Joint
Commission on Accreditation of Healthcare Organizations requires
all-approved hospitals to secure as high a percentage of
autopsies as possible. Title 18, United States Code, section
4045, authorizes the Bureau of Prisons to order an autopsy in two
specific situations as outlined in Sections 4.a. and 4.b. of this
Program Statement.
2.

DIRECTIVES AFFECTED
a. Directive Referenced
P.S. 6000.03 Health Services Manual (03/15/90)

b. Rules cited in this Program Statement are contained in
28 ยง CFR 549.80.
3.

STANDARDS REFERENCED

a. American Correctional Association Foundation/Core Standards
for Adult Correctional Institutions: C2-4160;
b. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4375;
c. American Correctional Association Foundation/Core Standards
for Adult Local Detention Facilities: C2-5191;
[Bracketed Bold - Rules]
Regular Type - Implementing Information

P.S. 6080.01
May 27, 1994
Page 2
d. American Correctional Association 3rd Edition Standards for
Local Detention Facilities: 3-ALDF-4E-45;
e. Joint Commission On Accreditation of Healthcare
Organizations, 1994 Accreditation Manual For Hospitals, Volume I:
MS.5.1.8.3.
4.

[AUTHORITY TO CONDUCT AUTOPSIES ยง549.80

a. The Warden may order an autopsy and related scientific or
medical tests to be performed on the body of a deceased inmate of
the facility in the event of homicide, suicide, fatal illness or
accident, or unexplained death. The autopsy or tests may be
ordered in one of these situations only when the Warden
determines that the autopsy or test is necessary to detect a
crime, maintain discipline, protect the health or safety of other
inmates, remedy official misconduct, or defend the United States
or its employees from civil liability arising from the
administration of the facility.
(1) The authority of the Warden under this section may not
be delegated below the level of Acting Warden.
(2) Where the Warden has the authority to order an autopsy
under this provision, no non-Bureau of Prisons authorization
(e.g., from either the coroner or from the inmate's
next-of-kin) is required. A decision on whether to order an
autopsy is ordinarily made after consultation with the attending
physician, and a determination by the Warden that the autopsy is
in accordance with the statutory provision. Once it is
determined that an autopsy is appropriate, the Warden shall
prepare a written statement authorizing this procedure. The
written statement is to include the basis for approval.]
While next-of-kin permission is not required in these
circumstances, an attempt should always be made to obtain. If a
decision is made to obtain the autopsy but the next-of-kin does
not desire one, the Warden's statement so shall note that the
attempt was made.
[b. In any situation other than as described in paragraph (a)
of this section, the Warden may order an autopsy or post-mortem
operation, including removal of tissue for transplanting, to be
performed on the body of a deceased inmate of the facility with
the written consent of a person (e.g., coroner, or next-of-kin,
or the decedent's consent in the case of tissue removed for
transplanting) authorized to permit the autopsy or post-mortem
operation under the law of the State in which the facility is
located.

P.S. 6080.01
May 27, 1994
Page 3
(1) The authority of the Warden under this section may not
be delegated below the level of Acting Warden.
(2) When the conducting of an autopsy requires permission
of the family or next-of-kin, the following message is to be
included in the telegram notifying the family or next-of-kin of
the death: "Permission is requested to perform a complete
autopsy". Also inform the family or next-of-kin that they may
telegraph the institution collect with their response. Where
permission is not received from the person (e.g., coroner or
next-of-kin) authorized to permit the autopsy or post-mortem
operation, an autopsy or post mortem operation may not be
performed under the conditions of this paragraph (b).]
In addition to telegram notification, any dated method of
communication, such as telefax or written electronics, would be
acceptable for next-of-kin notification or their response.
[c. In addition to the provisions of paragraphs (a) and (b) of
this section, each institution also is expected to abide by the
following procedures.
(1) Staff shall ensure that the state laws regarding the
reporting of deaths are followed.]
The staff member referred to above is the Health Services
Administrator.
[(2) Time is a critical factor in arranging for an autopsy,
as this ordinarily must be performed within 48 hours. While a
decision on an autopsy is pending, no action should be taken that
will affect the validity of the autopsy results. Therefore,
while the body may be released to a funeral home, this should be
done only with the written understanding from the funeral home
that no preparation for burial, including embalming, should be
performed until a final decision is made on the need for an
autopsy.]
The Warden shall determine the best method for disposition
of the body prior to an autopsy.
[(3) Medical staff shall arrange for the approved autopsy
to be performed.
(4) To the extent consistent with the needs of the autopsy
or of specific scientific or medical tests, provisions of state
and local laws protecting religious beliefs with respect to such
autopsies are to be observed.]

P.S. 6080.01
May 27, 1994
Page 4
Due to the sensitive nature of autopsies within certain
religions, the institution Chaplain, prior to an autopsy being
performed, shall be consulted to apprise the Warden of any
religious issues or concerns which might arise.
5. RECORDKEEPING. All documentation, including autopsy results,
shall be filed in section 6 of the inmate's medical record.

\s\
Kathleen M. Hawk
Director

